        Case 2:15-mc-00551-MRH Document 5 Filed 10/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: DISCIPLINE OF                          )
 MARK B. PEDUTO,                              )
 ATTORNEY REGISTRATION                        )
 NUMBER 62923, A MEMBER                       )       2:15-mc-551-MRH
 OF THE BAR OF THE                            )
 UNITED STATES DISTRICT                       )
 COURT FOR THE WESTERN                        )
 DISTRICT OF PENNSYLVANIA                     )

                                             ORDER

               AND NOW, this 14th day of October 2020, upon consideration of the Petition for

Reinstatement (ECF No. 4), it is hereby ORDERED that the Petition is granted and that Mark B.

Peduto is hereby reinstated to the active practice of law in the United States District Court for the

Western District of Pennsylvania pursuant to Local Civil Rule 83.3(G).



                                                              FOR THE COURT:

                                                              /s/ Mark R. Hornak
                                                              _____________________________
                                                              Mark R. Hornak
                                                              Chief United States District Judge
